Name: 2002/1003/EC: Commission Decision of 18 December 2002 laying down minimum requirements for a survey of prion protein genotypes of sheep breeds (Text with EEA relevance) (notified under document number C(2002) 5102)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  research and intellectual property;  agricultural policy;  means of agricultural production;  agricultural activity;  health
 Date Published: 2002-12-24

 Avis juridique important|32002D10032002/1003/EC: Commission Decision of 18 December 2002 laying down minimum requirements for a survey of prion protein genotypes of sheep breeds (Text with EEA relevance) (notified under document number C(2002) 5102) Official Journal L 349 , 24/12/2002 P. 0105 - 0107Commission Decisionof 18 December 2002laying down minimum requirements for a survey of prion protein genotypes of sheep breeds(notified under document number C(2002) 5102)(Text with EEA relevance)(2002/1003/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(1), as last amended by Commission Regulation (EC) No 1494/2002(2), and in particular Article 23 thereof,Whereas:(1) Scrapie poses a considerable animal health problem within the Community's ovine and caprine population.(2) There is no validated routine diagnostic method to distinguish between Bovine spongiform encephalopathy (BSE) and scrapie infection in ovine and caprine animals. BSE infection has not been proven to exist in ovine and caprine animals under natural conditions. However, there is some uncertainty as to whether BSE may have infected the ovine and caprine population and may still be present in that population. Accordingly transmissible spongiform encephalopathy (TSE) infections in ovine and caprine animals also pose a potential risk to public health.(3) Research has shown that certain prion protein genotypes in sheep confer resistance to scrapie. Evidence to date indicates that a similar genetically determined resistance to BSE exists in sheep when challenged orally with BSE infection under experimental conditions.(4) The opinion of the Scientific Steering Committee (SSC) of 4 and 5 April 2002 on safe sourcing of small ruminant materials laid down guidelines for the main points in a breeding programme for TSE resistance in sheep. One requirement is an approximation of the frequency of ARR/ARR sheep for each important breed. It is appropriate to conduct a survey of sheep breeds in the Member States to obtain this information.(5) The Commission will propose to the Council and Parliament an amendment to Regulation (EC) 999/2001 to provide a legal basis in that Regulation for the measures contained in this Decision. In the meantime, it is appropriate to adopt this Decision as a transitional measure.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1DefinitionsFor the purposes of this Decision the definitions set out in Annex I shall apply.Article 2Survey of prion protein genotypes of sheep breedsBy 1 July 2003, each Member State shall complete a survey of the prion protein genotype of each of its sheep breeds which are native, or form a significant population in its territory.The survey shall be carried out using the parameters set out in Annex II.Article 3Reports to be provided to the Commission by the Member StatesMember States shall provide the Commission with a report on the survey as provided for in Article 2 by 1 October 2003.Article 4Summary of reports by the Commission to the Member StatesThe Commission shall present to the Member States a summary of the reports it receives under Article 3, within three months of the deadline for the receipt of the reports.Article 5AddresseesThis Decision is addressed to the Member States.Done at Brussels, 18 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 147, 31.5.2001, p. 1.(2) OJ L 225, 22.8.2002, p. 3.ANNEX IDefinitions1. The allele shall be defined by reference to the amino acids encoded by codons 136, 154 and 171 of the prion protein gene.Each allele shall be denoted by a three-letter code as outlined in the following table:>TABLE>2. The genotype shall be defined by the combination of two alleles. Where it is not possible to distinguish between the ARQ and ARH alleles, a collective term may be used to describe these two alleles.3. A flock of high genetic merit shall be defined as:(a) a flock of pure-bred breeding sheep as defined in Council Directive 89/361/EEC concerning pure-bred breeding sheep and goats, or(b) any other flock of sheep which is recognised by the competent authority of the Member State to be of high importance in the marketing or production of breeding sheep and which the competent authority of the Member State wishes to include in the survey,of the same breed, kept on a single holding and/or under the responsibility of a single keeper. The definition shall include rams used for artificial insemination, but shall not include rams which are kept solely for the purpose of breeding with commercial ewes.ANNEX IIParameters for a survey of prion protein genotypes of sheep from flocks of high genetic merit1. Sampling shall be carried out on sheep from flocks of high genetic merit, as defined in Annex I.2. At least 50 samples shall be collected from each breed.3. Samples shall be chosen so as to be representative of the entire breed in the Member State.4. Where the sampling regime described in points 2 and 3 reveals no animals within a breed carrying the ARR allele, the breed shall be subjected to intensified sampling.